



Exhibit 10.1




FIRST AMENDMENT TO THE VOTING AGREEMENT


This First Amendment to the Voting Agreement (this “Amendment”) is dated as of
April 22, 2020, by and among Earthstone Energy, Inc., a Delaware corporation
(“Earthstone”), EnCap Investments L.P., a Delaware limited partnership
(“EnCap”), and Bold Energy Holdings, LLC, a Texas limited liability company
(“Bold” and, together with EnCap, the “Stockholders”), and amends that certain
Voting Agreement dated as of May 9, 2017, among Earthstone, EnCap, Bold and Oak
Valley Resources, LLC (“OVR”) (the “Voting Agreement”).  Capitalized terms used
and not otherwise defined in this Amendment shall have the respective meanings
set forth in the Voting Agreement. Earthstone, EnCap and Bold are sometimes
referred to herein individually as a “Party” and, collectively, as the
“Parties.”


WHEREAS, OVR was dissolved in June 2017; and


WHEREAS, the Parties desire to modify the Voting Agreement on the terms herein;
and


WHEREAS, the Voting Agreement provides that EnCap may designate four directors
to the board of directors of Earthstone; and


WHEREAS, Douglas E. Swanson, Jr., one of the EnCap Designated Directors, has
notified Earthstone that he will not seek re-election as a director of
Earthstone at the 2020 annual meeting of stockholders of Earthstone to be held
in June 2020; and


WHEREAS, EnCap does not desire to name a replacement for Mr. Swanson at this
time; and


WHEREAS, the Parties have agreed that the number of directors on the Board shall
be reduced to eight members and EnCap shall have the ability to request that the
size of the Board be increased by one member and EnCap shall have the ability to
designate such additional member during the term of the Voting Agreement.


NOW, THEREFORE, in consideration of the premises and mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:


ARTICLE I
AMENDMENTS


Section 1.1    Amendments.


A.Section 3(a) of the Voting Agreement is hereby amended and restated to read in
its entirety as follows:


“(a) For so long as this Agreement is in effect, such Stockholder shall not vote
any Shares or take any other action that would in any way alter the composition
of Earthstone’s board of directors from its composition as set forth below. For
purposes of clarity, and the avoidance of doubt,


1

--------------------------------------------------------------------------------




Earthstone’s board of directors shall be composed of nine members, four of which
shall be designated by EnCap (the “EnCap Designated Directors”), three of which
shall be independent (the “Independent Directors”), and two of which shall be
current or former members of Earthstone’s management (the “Earthstone Designated
Directors” and, together with the Independent Directors, the “Non-EnCap
Designated Directors”); provided that if EnCap designates less than four members
to the Earthstone board of directors then the number of members of the
Earthstone board of directors shall be reduced accordingly unless otherwise
agreed to by EnCap. Notwithstanding the foregoing, or any provision of this
Agreement to the contrary, at any time during the effectiveness of this
Agreement during which EnCap’s collective ownership of Earthstone, beneficially
and of record, exceeds 50% of the total issued and outstanding Common Stock of
Earthstone, EnCap may remove and replace one Non-EnCap Designated Director, and
his or her successors, and such removal will be conducted in accordance with the
provisions of Earthstone’s certificate of incorporation and bylaws then in
effect. In the event that less than four members of the Earthstone board of
directors are EnCap Designated Directors, EnCap shall have the right but not the
obligation to request that the size of the Earthstone board of directors be
increased and may designate the individual to fill such vacancy.”
Section 1.2    Miscellaneous.


A.     No Further Amendments. Except as expressly set forth in this Amendment,
the Voting Agreement is hereby ratified and confirmed in accordance with its
terms.


B.     Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of Delaware.


C.     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original instrument, but all such counterparts together
shall constitute but one agreement. Any Party’s delivery of an executed
counterpart signature page by facsimile or email is as effective as executing
and delivering this Amendment in the presence of the other Party. No Party shall
be bound until such time as all of the Parties have executed counterparts of
this Amendment.


[Remainder of Page Intentionally Left Blank]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been signed by each of the Parties as of
the date first above written.






Earthstone Energy, Inc.


By:
/s/ Robert J. Anderson
Name:
Robert J. Anderson
Title:
President and Chief Executive Officer









ENCAP INVESTMENTS L.P.




By:
/s/ Douglas E. Swanson, Jr.
Name:
Douglas E. Swanson, Jr.
Title:
Managing Partner









BOLD ENERGY HOLDINGS, LLC




By:
/s/ Douglas E. Swanson, Jr.
Name:
Douglas E. Swanson, Jr.
Title:
Authorized Person







3